Title: To Thomas Jefferson from Robert Smith, 4 December 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        4 Dec. 1805
                     
                  
                  Is it not going too far to take upon yourself to assert positively that there is sufficient reason to believe what you have stated in the last page as Contemplated and intended by France and that you are without doubt as to her dispositions—Could not the idea be conveyed with equal advantage without your assuming so much responsibility. Is there any necessity for you to commit yourself by giving an opinion as to the real views of France from the evidence in your possession. Would it not be well to substitute some other form of expression less positive—
                  Respectfully
                  
                     Rt Smith 
                     
                  
               